Citation Nr: 1510973	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to rating in excess of 10 percent residuals of a right knee injury.

2.  Entitlement to total disability based on individual unemployability, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which continued a 10 percent rating for residuals of a right knee injury with removal of loose body and right intrapatellar bursa.

An April 2013 rating decision continuing a 10 percent rating for residuals of a right knee injury, and noted the Veteran's 10 percent rating was previously for residuals of a right knee injury with removal of loose body and right intrapatellar bursa.  Thus the rating sheet showed that the Veteran had a noncompensable rating for his right knee from August 7, 1979 to November 14, 1995 and a 10 percent rating from November 15, 1995 to February 11, 2013 under Diagnostic Codes 5299 -5259.  His 10 percent rating then continued from February 12, 2013 under Diagnostic Codes 5003-5260.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation.  Here, the Veteran reported to VA care providers in August 2012 that he quit his business in 2002 due to his right knee disability.

The issues of entitlement to service connection for diabetes, gout, and a hernia, to include as secondary to his right knee disability have been raised by the record in August 2014 (diabetes and gout) and October 2013 (hernia) statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected right knee disability was manifested by subjective complaints instability and objective evidence of painful motion.  Objective evidence of recurrent subluxation or lateral instability was not shown.  The Veteran's functional loss did not equate to limitation of flexion to 60 degrees.  X-rays revealed arthritis.

2.  From February to June 2014, the Veteran's service-connected right knee disability manifested in limited extension following a fall.  The right knee regained full extension by June 2014.  Additionally, a separate 10 percent rating for loss of extension would not be in order as the Veteran's 10 percent rating for loss of flexion is based on a noncompensable flexion limitation and evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, VAOPGCPREC 23-97 (July 1, 1997).

2.  The criteria for a separate 10 percent rating for limited extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5261, VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran notice by letters dated in December 2011 and March 2013.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the necessary notice was provided before the initial adjudication, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VA has provided a March 2013 VA examination regarding the Veteran's claimed knee disability.  The examination report included repetitive range of motion findings, statements from the Veteran, and review of the record.  The Veteran did not report flare-ups of knee symptoms during the examination.  The Veteran has additionally submitted private treatment records, which are contained in the virtual record. 

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background and Analysis

Initially, the Veteran was granted service connection for residuals of right knee injury with removal of loose body and right intrapatellar bursa in a November 1979 rating decision.  In this decision, the RO granted service connection effective August 7, 1979, with a noncompensable rating under Diagnostic Code 5257.  As noted in the rating decision, the available evidence showed flexion, extension, and passive lateral movements were within normal limits.  

The Veteran filed the current claim on appeal in February 2013 for an increase in his disability rating for his right knee.  

In March 2013, the Veteran was afforded a VA knee examination.  He reported constant right knee pain and swelling.  He stated that he could only walk about 1/2 a block due to right knee pain.  He did not report any flare-ups of right knee symptoms.  

On testing, the Veteran's right knee flexion was to 115, with pain at 115 degrees.  His extension ended at zero degrees (no limitation of extension).  There was no objective evidence of painful extension.   He did not have a change in range of motion with repetitive testing.  The examiner noted the Veteran's functional impairment was from pain with movement and swelling, which caused less than normal movement.  He did not have tenderness to palpation, and he had normal muscle strength.  Stability test results (including anterior stability, posterior stability, and medial-lateral stability) were all normal (no instability).  There was no history of recurrent subluxation.  He had removal of a loose body in January 1964.  Scars from the 1964 surgery were not painful or unstable, and the total area of the scar was less than 39 sq. cm.  The Veteran did have palpable crepitus in the right knee secondary to service connected right knee condition.  At the time of the examination, he did not use an assistive device.  X-rays showed degenerative arthritis.  The Veteran reported that his knee impacts his ability to work by limiting how far he can walk to half a block, and limits standing to about 20 minutes.  He stated he was unable to kneel or squat.

VA treatment records included a July 2012 x-ray which showed a large suprapatellar joint effusion, and mild to moderate arthritic changes.  In August 2012 treatment, the Veteran reported he had to quite his business in 2002 secondary to his right knee disability.  In December 2013, the Veteran complained of right knee pain.  His knee was swollen with effusion and tenderness to the joint line.  In March 2013, during a cardiology consultation, the Veteran reported he had shortness of breath after walking a couple of blocks but that he could go up a flight of stairs.

In an April 2013 rating decision, the RO continued the Veteran's 10 percent rating for residuals of a right knee disability.  The RO provided the continued 10 percent rating under the criteria for Diagnostic Codes (DC) 5003-5260, which addresses painful motion of the leg secondary to arthritis.

The Veteran continued to argue that his right knee disability warranted an increased rating.  He provided private treatment records in support of this contention.  A February 2014 record from Shea Ortho Group noted that the Veteran had recently fallen due to his right knee pain.  He reported difficulty walking "any sort of distance."  The physician noted the Veteran had significant other medical problems.  During this appointment, the Veteran's knee was aspirated of 6 cc of serosanguineous fluid.  He "lacked 10 degrees of extension," but was able to do straight leg raise testing and to extend his knee from a sitting position.  He did not have any knee instability.  X-rays were noted to show advanced osteoarthritis and complete loss of medial compartment joint space with patellofemoral arthritis.

In April 2014, the Veteran complained of numbness or tingling radiating down his right leg.  The private physician noted the Veteran was diabetic, and testing showed his sensation was intact.  The Veteran had some swelling and stiffness of the knee.  His gait was mildly antalgic with use of a cane.  He had mild effusion.  His range of right knee motion was from five degrees to 95 degrees.  He had crepitation of patellofemoral with active flexion and extension.  In June 2014, the Veteran complained of recurrent right knee pain.  His gait showed a minimal limp.  His range of motion was from zero to 120 degrees.  He was diagnosed with degenerative arthritis of the right knee.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

As noted above, the Veteran was initially granted service connection for his right knee disability in a November 1979 rating decision, which assigned a 0 percent rating under DC 5257 for instability.  After the Veteran's claim for an increased rating and a VA examination in March 2013, the RO maintained the 10 percent rating for his right knee disability, but assigned it under DCs 5003-5260 for noncompensable limitation of flexion with x-ray evidence of arthritis.  This Board will initially address this change in diagnostic codes, before moving on to an evaluation of current disability ratings. 

In June 2011, both the Veterans Court (CAVC) and the Federal Circuit Court considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

In Murray, the Veteran had initially been assigned a compensable rating for a left knee disability under the rating code for instability for more than 20 years.  Subsequently, the RO changed the rating code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  CAVC determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed in violation of 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b) despite the application of a new Diagnostic Code.

However, days after the Murray decision, the Federal Circuit Court addressed a similar issue in Read.  In Read, the Veteran had been service connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the correct affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The CAVC affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 and 38 C.F.R. § 3.957 is severed when the VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id. at p.p. 7-8.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id., at p. 8.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service connected even though the Diagnostic Code may have changed.  Id., at p. 9.

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id., at p. 10.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

The Board further notes that 38 U.S.C. § 1159 protects service connection once it has been in effect for 10 years and that 38 U.S.C. § 110 protects, i.e., precludes reduction of, a disability rating that has continuously been in effect for 20 years.  The Board notes that the Veteran's 10 percent disability rating under DC 5257, was effective from November 15, 1995 to February 12, 2013.  Here, the Veteran's 10 percent rating under 5257 was in effect for just over 17 years, and the rating was therefore not protected at the time of the diagnostic code change.  Thus, while the Court in Murray found that the Veteran's rating under instability was impermissibly severed because the diagnostic code was changed after more than 20 years, here, the Veteran's rating under 5257 (instability) is not severed by a change in DC because it had not reached the time period required to be considered protected.

Turning to the evidence of record, the Board finds that a rating in excess of 10 percent for residuals of a right knee injury is not warranted.  VA examination and private treatment records have noted that the Veteran flexion is consistently greater than 60 degrees. An April 2014 private treatment record noted the Veteran's flexion was limited to 95 degrees, following a fall in February.  By June 2014, the Veteran's flexion had returned to 120 degrees.  The March 2013 VA examiner noted the Veteran's flexion was to 115 degrees, including with repetitive testing.  The limitation of motion recorded in the treatment records and VA examination does not meet the requirements for a noncompensable rating under DC 5260, as his flexion is to greater than 60 degrees.  The Veteran's current 10 percent rating was provided based on x-ray evidence of arthritis and limitation of motion of the joint to a noncompensable level, under DC 5003.  Here, the Veteran's flexion at no time met the requirement of a noncompensable evaluation under 5260; however, the Board will maintain the 10 percent rating currently assigned.  Although the Veteran has reported knee pain, pain is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The Veteran did not meet the next higher rating under DC 5260 (20 percent) during the entire period on appeal, as his flexion is greater than 30 degrees.  

The Board also notes that the Veteran did not report symptoms or functional loss during flare-ups of knee symptoms.  The record contains private treatment records from after then Veteran suffered a fall injury to his right knee.  The loss of flexion after his right knee was injured in the fall was still not to the compensable level under DC 5260.

Regarding a separate rating for instability, the Board notes that VA examination and private treatment records provided since the claim has been on appeal do not include objective evidence of subluxation or instability.  Instability testing was negative during the 2013 examination and during the February 2014 treatment after the fall injury.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, DC 5261.  Here, the private treatment records showed that after the February fall injury the Veteran had a loss of 10 degrees of extension.  By April 2014 he had a loss of five degrees of extension, and by June 2014 he had regained full extension of his right knee.  While this evidence shows that he had a loss of extension for a period of time, he did not meet the VA requirements for a separate rating under DCs 5260 and 5261.  The VA, under VAOPGCPREC 9-04 specifically found that a veteran may receive separate ratings for limitations in both flexion and extension when the loss of motion meets the criteria for compensable ratings under both DC 5260 and 5261.  

Here, the Veteran (for a period of two months from February to April 2014) met the criteria for a compensable rating under DC 5261 for loss of extension to 10 degrees.  During this same period of time (and throughout the appeal period), the Veteran did not meet the criteria for a noncompensable rating under DC 5260 because his flexion was greater than 60 degrees.  Thus, during this period (February to April 2014) the criteria for a 10 percent disability based on limitation of extension is warranted, but the criteria for a separate compensable rating based on limitation of flexion is not warranted.  Moreover, assignment of separate a 10 percent ratings based on limitation of extension under Diagnostic Code 5261 along with a 10 percent rating based on arthritis with noncompensable limitation of motion under 5003 would be impermissible pyramiding as the Veteran would be receiving compensation under 2 diagnostic codes for the same symptoms (arthritis of the knee with painful limitation of motion).  

Furthermore, a rating for symptomatic removal of semilunar cartilage (DC 5259) does not provide a rating in excess of 10 percent.  Additionally, the evidence of record is devoid of diagnoses of impairment of the tibia and fibula (DC 5262), dislocated semilunar cartilage (DC 5258), and/or genu recurvatum (DC 5253).  As such, these codes are inapplicable.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of knee pain.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more credible and probative evidence, however, is devoid of a showing that a higher rating is warranted.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, even when considering the factors of Deluca.  Here, the Veteran has not reported flare-ups symptoms or functional limitations which are not contemplated by his rating.  Treatment records show that while he reported not being able to walk more than a half a block due to his knee, he reported to a cardiology consultation that he could not work more than a couple blocks from without developing shortness of breath and that he could walk up a flight of stairs.  Even taking the Veteran's most favorable flexion (to 95 degrees when recovering from a fall), the Veteran did not meet the criteria for a zero percent rating under 5260. 

As the evidence does not support a higher rating based on limitation of motion, and there is no objective evidence of instability or sustained limitation of extension to support additional separate ratings, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's right knee disability is not warranted.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain and his complaints of loss of motion, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  
Additionally, the Board has considered multiple DCs in an attempt to provide the Veteran with a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not show that the Veteran has had frequent hospitalizations for his knee.  He has stated that he stopped working in 2002 secondary to his right knee disability, and this will be considered in his claim for TDIU.  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury is denied.


REMAND

As the claim for TDIU is being remanded, the Veteran should be provided notification regarding the evidence necessary to establish TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  Here, the Veteran reported to VA medical care providers that his right knee disability forced him to have to give up his business in 2002.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Schedule the Veteran for a VA joint examination to address whether it is at least as likely as not (50/50 probability or greater) that his service connected disability(ies) alone render him unable to secure and maintain substantially gainful employment.  The examination must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

4.  Thereafter, the AMC/RO must readjudicate the issues based on all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


